Citation Nr: 1443366	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for myositis ossificans of the right hip and right groin with recurrent low back strain status post excision of ectopic bone in the right groin and pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted an increased 20 percent disability rating for the claimed disability, effective March 31, 2009.  The Veteran perfected an appeal as to the 20 percent disability rating assigned.

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that an evaluation in excess of 20 percent is warranted for his myositis ossificans of the right hip and right groin with recurrent low back strain status post excision of ectopic bone in the right groin and pelvis.  He contends that his right hip and low back symptomatology meet the criteria for assignment of at least a 40 percent disability rating. 

During the December 2013 Videoconference hearing, the Veteran testified that his claimed right hip disability had worsened since it was most recently evaluated during the March 2013 VA examination.  He also claimed that the March 2013 VA examiner did not document the presence of pain during range of motion of his thoracolumbar spine and right hip or that the examiner had to assist the Veteran with taking off/putting on his pants and socks.  He further stated his belief that a right hip growth was recurring, which he reported that he initially felt two years prior but imaging studies had not been obtained.  Under these circumstances, the Board finds that an additional VA examination of the Veteran's thoracolumbar spine and right hip is warranted for evaluation of the current nature and severity of the claimed disability.  The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran also testified that he has received ongoing VA treatment for the claimed disability at the Jackson VAMC and that he underwent a VA sponsored evaluation at the Houston VAMC in September 2013.  All relevant records that have not yet been associated with the claims file for review must therefore be obtained from the Jackson and Houston VAMCs. 

Finally, during the hearing, the Veteran testified that he is in receipt of Social Security Disability benefits, at least in part, due to the claimed disability.  On remand, records must therefore be obtained from the SSA.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete record, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received with the claims file.

2. Obtain and associate with the claims file any VA treatment records and diagnostic studies from all VA facilities identified by the Veteran and in the record, to include records from the Jackson VAMC dating from April 2009 to February 2010 and since July 2013, and from the Houston VAMC since September 2013.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.

All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo appropriate VA examination of his thoracolumbar spine and right hip to determine the severity of his myositis ossificans of the right hip and right groin with recurrent low back strain.  The examination should address the nature and severity of such disability as well as the impact that such disability has on the Veteran's employability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).

The claims folder, to include any relevant records in Virtual VA and VBMS, must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  The examiner should elicit from the Veteran a complete history of his right hip with recurrent low back strain disability and any reported neurological manifestations, which should be documented in the examination report.

All indicated studies, including x-rays and MRI of the thoracolumbar spine and right hip, EMG/NCV testing, and thoracolumbar spine and right hip range of motion studies in degrees, should be performed and the results reported in detail.  In reporting results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of thoracolumbar spine and right hip motion, if any, accompanied by pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if described), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also discuss all symptoms and findings of any neurological manifestations associated with the Veteran's myositis ossificans of the right hip and right groin with recurrent low back strain.  As to any neurological condition diagnosed, opine whether each such condition is at least as likely as not (50 percent probability or better) a neurological manifestation associated with the Veteran's service-connected right hip disability with recurrent low back strain.  If an alternate cause is identified, it should be identified and discussed.  As to any neurological manifestation determined to be associated with the Veteran's service-connected right hip disability with recurrent low back strain, the examiner is requested to identify the nerve affected and, to the extent possible, comment on the severity (i.e., mild, moderate, severe) of any neurological impairment.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work and his activities of daily living.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA.  If the report is deficient in any manner, corrective procedures must be implemented at once.  

5. After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



